UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOLEEN JENKINS, Individually and as Parent Docket No.: CV-20-1404
and Legal Guardian of Plaintiff, T. J.,

Plaintiffs, COMPLAINT
JURY TRIAL DEMANDED
-against-

THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE
CENTRE, HOLY TRINITY DIOCESAN HIGH SCHOOL,
SUPERINTENDENT KATHLEEN WALSH, individually
and in her official capacity, PRINCIPAL KATHLEEN
MORAN, individually and in her official capacity,
ASSISTANT PRINCIPAL PATRICIA COOPER,
individually and in her official capacity, and ASSISTANT
PRINCIPAL JAMES MULLER, individually and in his
official capacity,

Defendants.
x
PLAINTIFF, JOLEEN JENKINS, as the parent and legal guardian of Minor PLAINTIFF

 

T. J., by and through their attorneys, The Law Offices of Frederick K. Brewington, state and allege
the following claims against the above-named DEFENDANTS as follows:
PRELIMINARY STATEMENT

1. This is a civil action seeking monetary relief, compensatory and punitive damages,
disbursements, costs and fees for violations of INFANT PLAINTIFF’s rights, brought pursuant to
42 U.S.C. §§ 1981, 1988, 42 U.S.C. §2000d, Title VI and New York State Human Rights Law,
Executive Law Art. 15.

2. Specifically, the PLAINTIFF alleges that the collective DEFENDANTS engaged in
discrimination based on race and color and negligently, wantonly, recklessly, intentionally and
knowingly sought to and did wrongfully deny INFANT PLAINTIFF the opportunity to remain

enrolled as a student at DEFENDANT HOLY TRINITY DIOCESAN HIGH SCHOOL as a
disciplinary measure although DEFENDANTS favorably exercised their discretion to retain White
students that committed the same and/or more serious violations of the student code of conduct.

3. Said acts were done knowingly, with the consent and condonation of THE ROMAN
CATHOLIC DIOCESE OF ROCKVILLE CENTRE, HOLY TRINITY DIOCESAN HIGH
SCHOOL (hereinafter “HOLY TRINITY”) and the HOLY TRINITY ADMINISTRATION BOARD,
SUPERINTENDENT KATHLEEN WALSH, PRINCIPAL KATHLEEN MORAN, ASSISTANT
PRINCIPAL PATRICIA COOPER, and ASSISTANT PRINCIPAL JAMES MULLER with the
express purpose disciplining INFANT PLAINTIFF in a different manner in which DEFENDANTS
treated White students for the same and/or more serious violations of the student code of conduct,
and generally violating INFANT PLAINTIFF’s rights as protected by the United States and New
York State Constitutions, and federal and state statutes, rules and regulations.

JURISDICTION AND VENUE

4, The jurisdiction of this Court is invoked under 28 U.S.C. §§1331 and 1343.

5. This Court is requested to exercise pendant jurisdiction with respect to PLAINTIFF’s
State law claim pursuant to 28 U.S.C. § 1367.

6. Venue in the Eastern District of New York is proper under 28 U.S.C. §1391, based

on the fact that PLAINTIFF resides in Nassau County, New York and the incidents alleged herein
occurred in Nassau County.
PARTIES
7. PLAINTIFF JOLEEN JENKINS, parent and natural guardian of INFANT
PLAINTIFF T-.J., is an African-American citizen of the United States and resident of the State of

New York, County of Nassau.
8. INFANT PLAINTIFF T.J. (hereinafter “INFANT PLAINTIFF”) is a resident of the
State of New York, County of Nassau. INFANT PLAINTIFF was a minor at the time of the events
that are the subject of the within lawsuit and is not currently of majority age. At all times relevant
to this Complaint, PLAINTIFF was and is an African-American citizen of the United States and was
a student at HOLY TRINITY DIOCESAN HIGH SCHOOL.

9. DEFENDANT THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE,
is the Roman Catholic Diocese that oversees, operates and controls the administration, curriculum
and governance of DEFENDANT HOLY TRINITY DIOCESAN HIGH SCHOOL. THE ROMAN
CATHOLIC DIOCESE OF ROCK VILLE CENTRE is located at 50 North Park Avenue, Rockville
CENTRE, County of Nassau, State of New York.

10. DEFENDANT SUPERINTENDENT KATHLEEN WALSH (hereinafter
“DEFENDANT WALSH”) was, at all time relevant to this Complaint was the Superintendent of
School for the Diocesan schools operated by THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE. DEFENDANT WALSH is a white woman.

11. DEFENDANT HOLY TRINITY DIOCESAN HIGH SCHOOL is a private, catholic
school which exists and operates by virtue of the laws of New York State and is governed by the
laws of the State of New York and the United States. HOLY TRINITY DIOCESAN HIGH
SCHOOL is located in Hicksville, County of Nassau, State of New York.

12. KATHLEEN MORAN (hereinafter “DEFENDANT MORAN”) was, at all times
relevant to this Complaint, the Principal of HOLY TRINITY DIOCESAN HIGH SCHOOL.

DEFENDANT MORAN is a white woman.
13. PATRICIA COOPER (hereinafter “DEFENDANT COOPER”) was, at all times
relevant to this Complaint, the Assistant Principal of HOLY TRINITY DIOCESAN HIGH
SCHOOL. DEFENDANT COOPER is a white woman.

14. JAMES MULLER (hereinafter “DEFENDANT MULLER”) was, at all times
relevant to this Complaint, the Assistant Principal of HOLY TRINITY DIOCESAN HIGH
SCHOOL. DEFENDANT MULLER is a white male.

FACTUAL ALLEGATIONS

15. In the fall of 2018, INFANT PLAINTIFF T.J. was then a fifteen
(15) year old, tenth grade student, at HOLY TRINITY DIOCESAN HIGH SCHOOL.

16. PLAINTIFF JENKINS and INFANT PLAINTIFF are African American.

17. Prior to the underlying issue, INFANT PLAINTIFF was a promising student at Holy
Trinity, performed well in school and was never involved in any serious disciplinary matters.

18. On September 14, 2018, however, INFANT PLAINTIFF was found to be in
possession of a marijuana vapor pen (“vapor pen”), which was the first incident of the sort.

19. INFANT PLAINTIFF T.J. was in gym class and was pulled out of said class by
DEFENDANTS JAMES MULLER and PATRICIA COOPER escorted INFANT PLAINTIFF to the
gym room locker and instructed INFANT PLAINTIFF to remove his pants from him locker and get
changed. DEFENDANT MULLER stood in the locker room and watched INFANT PLAINTIFF
change out of his gym clothing into his school clothing.

20. INFANT PLAINTIFF was then instructed to reach into his left hand pocket and
remove the contents by DEFENDANTS MULLER and COOPER. INFANT PLAINTIFF was found

in possession of the subject marijuana pen. DEFENDANTS MULLER and COOPER escorted
INFANT PLAINTIFF to the administrative office and questioned him about the source of the vapor
pen.

21. INFANT PLAINTIFF explained to DEFENDANT Cooper that he was asked to hold
onto the vapor pen for safekeeping by an African American/Latino Holy Trinity student, Minor O.A.
INFANT PLAINTIFF had no history of use marijuana or tobacco, and has never owned a vapor pen
of any sort.

22. DEFENDANT COOPER informed INFANT PLAINTIFF that he was lucky that the
was not at another school where he would be expelled, rather DEFENDANT MORAN will scream
and yell at him on the coming Friday but he would remain a student at HOLY TRINITY HIGH
SCHOOL.

23. Thereafter, DEFENDANT COOPER called PLAINTIFF JOLEEN JENKIN and
informed her of the incident and that INFANT PLAINTIFF would be suspended for three (3) days
spanning from September 17, 2018 to September 19, 2018. PLAINTIFF was informed that INFANT
PLAINTIFF would not be terminated from DEFENDANT HOLY TRINITY and would be able to
return to school on Thursday, September 20, 2018 to discuss the incident with DEFENDANT
PRINCIPAL KATHLEEN MORAN.

24. On Monday, September 17, 2018, DEFENDANT COOPER emailed PLAINTIFF
JENKINS to inform her that the necessary members of DEFENDANT HOLY TRINITY
Administrative Staff were not present at school and therefore could not discuss how to address the
incident which lead to INFANT PLAINTIFF’S three day suspension. DEFENDANT COOPER

advised in said email:
I just wanted to check in with you this week - I hope things are going

as well as can be expected. I was the only administrator in the

building today so we did not have the opportunity to discuss this

situation as a group. I will phone you when I have s time for our

meeting with Ms. Moran on Thursday.
(Emphasis added). DEFENDANT COOPER further advised that she would inform PLAINTIFF
JENKINS when DEFENDANT MORAN would be available to meet on Thursday, September, 20,
2018. DEFENDANT COOPER informed PLAINTIFF that DEFENDANT COOPER was the only
administrator in the building that day and therefore no one was available to meet with PLAINTIFF
to discuss the suspension of INFANT PLAINTIFF. Based on information and belief, DEFENDANT
COOPER’s representation that she was the only administrator in the building on September 17, 2018
was false, other administrators were in fact in the building at HOLY TRINITY HIGH SCHOOL.

25. On September 19, 2018, PLAINTIFF JENKINS received another email from
DEFENDANT COOPER wherein she told PLAINTIFF that the Administrative Staff needed an
additional day to “continue [their] investigation as well as our conversations regarding this
situation.” DEFENDANT COOPER then informed PLAINTIFF that the meeting would have to be
rescheduled for Friday, September 21, 2018.

26.  Inreliance upon DEFENDANT COOPER’: instruction that INFANT PLAINTIFF
would be permitted to return to school on Thursday, September 19, 2018. PLAINTIFF JENKINS
allowed INFANT PLAINTIFF to return to DEFENDANT HOLY TRINITY on said date.

27. However, later in the day on September 19, 2018, DEFENDANT COOPER removed
INFANT PLAINTIFF from his assigned classroom during the second to last class period and

informed him that he was required to remain in the library for the duration of the school day. At no

point did DEFENDANT COOPER call PLAINTIFF JENKINS to explain the reason why INFANT
PLAINTIFF was removed from his classroom and held in the library. Infant student O.A. who is
African American/Latino was also removed from his classroom on the same day as INFANT
PLAINTIFF and made to wait until the end of the day in the library at HOLY TRINITY HIGH
SCHOOL rather than continuing to attend classes.

28. Upon learning of the treatment of her son by DEFENDANT COOPER, PLAINTIFF
JENKINS called DEFENDANT COOPER to inquire into the rationale behind the decision to remove
INFANT PLAINTIFF from his classes. DEFENDANT COOPER responded by saying that INFANT
PLAINTIFF was required to attend the meeting with PLAINTIFF and DEFENDANT MORAN
during the following day. DEFENDANT COOPER had never asked to see INFANT PLAINTIFF
prior to the incident when he was removed from his class and placed in the library. DEFENDANT
COOPER had never indicated that speaking with INFANT PLAINTIFF was a condition for INFANT

PLAINTIFF to return to class from the three day suspension.

29. On Friday, September 21, 2018, PLAINTIFF JENKINS arrived at DEFENDANT
HOLY TRINITY with the expectation that she would be meeting with DEFENDANT MORAN to
discuss the incident regarding INFANT PLAINTIFF. However, DEFENDANT MORAN, did not
attend the meeting. Instead, PLAINTIFF only met with DEFENDANT COOPER in an attempt to
resolve the INFANT PLAINTIFF’s return to school date.

30. During said meeting, DEFENDANT COOPER informed PLAINTIFF that
DEFENDANT HOLY TRINITY Administrative Board convened and determined that INFANT
PLAINTIFF would be dismissed from DEFENDANT HOLY TRINITY . To PLAINTIFF’s surprise,
instead of being given an opportunity to discuss the situation and/or advocate on INFANT

PLAINTIFF’s behalf prior to the administrative decision, PLAINTIFF JENKINS was merely
informed that she could appeal the decision to DEFENDANT MORAN by written letter within forty-
eight (48) hours.

31. During the September 21, 2018, in which PLAINTIFF JENKINS met with
DEFENDANT COOPER, the only thing DEFENDANT COOPER was willing to state was that
INFANT PLAINTIFF was expelled from DEFENDANT HOLY TRINITY by the Administrative
Board, effective immediately. INFANT PLAINTIFF was not present at said meeting and
PLAINTIFF JENKINS was denied any opportunity to address DEFENDANT HOLY TRINITY’s
administrative Board prior to the vote to expel INFANT PLAINTIFF.

32. On September 21, 2018, PLAINTIFF JENKINS sent a letter to DEFENDANT
MORAN to appeal the Holy Trinity Administrative Board’s decision to dismiss INFANT
PLAINTIEF. In the letter, PLAINTIFF JENKINS acknowledged INFANT PLAINTIFF’s actions,
expressed her remorse and, further told DEFENDANT MORAN that she would take affirmative
actions to ensure that their would be no repeat incident involving INFANT PLAINTIFF.

33. On September 23, 2018, DEFENDANT MORAN replied to PLAINTIFF and stated
in part:

Ihave read your letter and am very sorry for the pain this incident has caused you and

your family. I, however, am charged with the greater responsibility of protecting and

creating a safe environment for all the children attending Holy Trinity. We have very

strict consequences for anyone who uses and/or distributed drugs/drug

paraphernalia during school or after school. (Emphasis Added.)

The regulations are clearly outlined in our Parent/Student Handbook. Therefore, I

support and will uphold the decision of the Administrative Committee to dismiss[

T].J.

34. INFANT PLAINTIFF was never alleged to have “used” or “distributed” drug

paraphernalia.
35. Notwithstanding the DEFENDANT HOLY TRINITY drug policy, DEFENDANTS
have inequitably enforced said policies, by giving white students less severe discipline or no
discipline at all, while imposing harsher discipline on Black and Latino students for the same alleged
infractions. Consequently, the same favorable discretion that was afforded to white students was not
extended to INFANT PLAINTIFF or other Black and Latino students with respect to their behavior.

36. Upon information and belief, DEFENDANT HOLY TRINITY student, Minor O.A.,
of African and Latino descent, was also removed from class after his three day suspension and held
in the library until the day and expelled for being in possession of a marijuana pen by the
DEFENDANTS.

37. In contrast, upon information and belief, Holy Trinity student, Minor J.M. of
Caucasian descent was caught, by a DEFENDANT HOLY TRINITY staff member, in the act of
smoking a marijuana pen during a scheduled class. Upon information and belief, DEFENDANT
COOPER was aware of this incident as she confronted Minor J.M. in regards to his behavior. Unlike
INFANT PLAINTIFF and Minor O.A., Minor J.M. was not disciplined in the same way as INFANT
PLAINTIFF and Minor O.A. despite the fact that Minor J.M. was caught by DEFENDANTS and
the act of Minor J.M. vaping a marijuana pen in class was filmed by a DEFENDANT HOLY
TRINITY student. Instead, Minor J.M., upon information and belief, is still a student enrolled at
DEFENDANT HOLY TRINITY.

38. Furthermore, DEFENDANTS never requested to view the video of Minor J.M. or
asked for a copy of said video and as such, failed to investigate the incident unlike the incident with
INFANT PLAINTIFF, were DEFENDANTS acted on information that INFANT PLAINTIFF was

in possession of a vapor pen. There were never any allegations that INFANT PLAINTIFF did
nothing more than posses the vapor pen.

39. | Upon information and belief, Holy Trinity student, Minor D.R. of Caucasian
descent, is a student who has been known by DEFENDANT HOLY TRINITY Administration to sell
marijuana pens to students at DEFENDANT HOLY TRINITY, including on school grounds. Upon
information and belief, Minor D.R. has not been disciplined in the same way as INFANT
PLAINTIFF. Instead, Minor D.R., upon information and belief, is still a student enrolled at
DEFENDANT HOLY TRINITY.

40. Upon information and belief, various students on the DEFENDANT HOLY
TRINITY’s football team, whose identities are not yet known to the PLAINTIFF but are known to
DEFENDANTS, have been caught with marijuana pens in more than three (3) separate instances and
yet none were disciplined in the same manner as INFANT PLAINTIFF. Upon information and belief,
said students are still enrolled at DEFENDANT HOLY TRINITY and were permitted to remain on
the football team.

41. After learning about the actions of INFANT PLAINTIFF’s white schoolmates, and
the favorable treatment they received from DEFENDANT HOLY TRINITY administrative staff,
PLAINTIFF informed DEFENDANT COOPER of Minor D.R.’s sale of marijuana pens on the
Holy Trinity campus. Upon information and belief, DEFENDANT COOPER, however, did not take
any affirmative actions to address Minor D.R’s criminal behavior and did not retract the differential
treatment against INFANT PLAINTIFF by reinstating him to school.

42. Moreover, on or about Monday, September 25, 2018, PLAINTIFF called

DEFENDANT MORAN to discuss the differential treatment that INFANT PLAINTIFF received

as opposed to his white classmates that were involved in the possession and/or distribution of

10
marijuana pens. DEFENDANT MORAN, however, took no affirmative actions to remedy the
differential treatment to which INFANT PLAINTIFF was subjected. Notably, INFANT PLAINTIFF
was NEVER alleged by DEFENDANTS to have used or distributed drug paraphernalia, unlike
Minors J.M and D.R. INFANT PLAINTIFF was expelled for being in possession of a vapor pen.
PLAINTIFF JENKINS’ efforts to address this clear level of differential treatment were rebuffed.

43. On or about Wednesday, September 26, 2018, PLAINTIFF called DEFENDANT
MORAN’s office to speak to her again in regard to INFANT PLAINTIFF’s expulsion from
DEFENDANT HOLY TRINITY. Upon information and belief, DEFENDANT MORAN made
herself unavailable to speak to PLAINTIFF JENKINS. Instead, PLAINTIFF, once again spoke to
DEFENDANT COOPER, who offered nothing but platitudes and claimed to have no authority to
reverse DEFENDANT MORAN’ decision to expel INFANT PLAINTIFF .

44. On or about Thursday, September 27, 2018, INFANT PLAINTIFF was taken to
DEFENDANT HOLY TRINITY by PLAINTIFF to meet with DEFENDANTs MORAN and
MULLER. During the meeting, INFANT PLAINTIFF acknowledged and apologized for his actions
and pleaded to be retained as a student. In the face of the issues raised of differential treatment of
INFANT PLAINTIFF and despite his plea, DEFENDANT MORAN, stated in front of PLAINTIFF
JENKINS and INFANT PLAINTIFF that she would“go home and pray on it.”

45. PLAINTIFF JENKINS called DEFENDANT MORAN on October 1, 2018 and
requested a letter stating why INFANT PLAINTIFF was being expelled from DEFENDANT HOLY
TRINITY. DEFENDANT MORAN refused to state any reasons in writing and informed
PLAINTIFF JENKINS that the official school records would list be falsified and INFANT

PLAINTIFF as a transfer student rather than listing the expulsion and the reasons for said expulsion.

11
46. PLAINTIFF JENKINS reached out DEFENDANT WALSH and informed
DEFENDANT WALSH about the differential treatment of INFANT PLAINTIFF and Student O.A.
who are both people of color, compared to white students caught with vapor pens.

47, DEFENDANT WALSH informed PLAINTIFF JENKINS should would “look into”
the incident, however was never available to speak with PLAINTIFF JENKINS again and
communicated through her Assistant “Anthony” that she was “unable to help” PLAINTIFF
JENKINS.

48. Asa result of INFANT PLAINTIFF’s expulsion, he was forced to miss three (3)
weeks of school while PLAINTIFF Jenkins searched for another school in which to enroll him in for
the duration of the academic school year. INFANT PLAINTIFF was subsequently enrolled in
Freeport High School on October 4, 2018.

49, INFANT PLAINTIFF has suffered serious and ongoing injuries including but not
limited to mental anguish, emotional pain and suffering, embarrassment, and humiliation as a result
of the ongoing and continuous discrimination by the DEFENDANTS.

AS AND FOR A FIRST COUNT
U.S.C. § 1981- Race Discrimination and Unequal Treatment

50. PLAINTIFF repeats and reiterates the allegations set forth in paragraphs 1 through
49 inclusive of this Complaint, with the same force and effect as though herein fully set forth.

51. The above discriminatory treatment of INFANT PLAINTIFF by DEFENDANTSs is
based on PLAINTIFF’S and INFANT PLAINTIFF’S race and color, as black/ African American.

52. 42 U.S.C. § 1981 as amended by the Civil Rights Restoration Act of 1991 (Publ.

Law No., 102-406) states “All persons within the jurisdiction of the United States shall have the

12
same right in every State and Territory to make and enforce contracts, to sue, be parties, give
evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and
property as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,
taxes, licenses, and exactions of every kind, and to no other.”

53. DEFENDANTS discriminated against INFANT PLAINTIFF by subjecting
INFANT PLAINTIFF to unequal and significantly more severe discipline based on INFANT
PLAINTIEFF’s race as African American, while dispensing little or no discipline to white students
who committed greater offenses than INFANT PLAINTIFF. PLAINTIFFS were also discriminated
against by DEFENDANTS who subjected PLAINTIFFS to differential terms and conditions
regarding INFANT PLAINTIFF maintaining enrollment at DEFENDANT HOLY TRINITY, in
contract related said enrollment by requiring differential behavioral standards of INFANT
PLAINTIFF based on his color and race as black/African American when compared to similarly
situated white students. But for INFANT PLAINTIFF’s color and race as black/A frican American,
INFANT PLAINTIFF would not have been singled out for differential discipline and PLAINTIFF
JENKINS would have been afforded the same due process as parents of white children.

54. The above discriminatory pattern and practice based on race and color by
DEFENDANTs THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE and HOLY
TRINITY, through their agents and employees violates 42 U.S.C. § 1981 as amended by the Civil
Rights Restoration Act of 1991 (Publ. Law No., 102-406).

55. Upon information and belief DEFENDANTS COOPER, MULLER and MORAN
determined to suspend both INFANT PLAINTIFF and O.A. for three days and then upon their return

to school pulled both students out of their classes for the last two periods of class and held them both

13
in the library until the end of the day, forcing both students to miss classes . Upon information and
belief, white students were never removed from class without further infraction upon return to
DEFENDANT HOLY TRINITY HIGH SCHOOL after a three day suspension and held in the library
until the end of the day. But for INFANT PLAINTIFF’s color and race as black/A frican American
and Minor O.A’s races as African American/Latino, INFANT PLAINTIFF and Minor O.A. would
not have been singled out and removed from class without further infraction.

56. Upon information and belief DEFENDANTS THE ROMAN CATHOLIC
DIOCESE OF ROCKVILLE CENTRE, HOLY TRINITY, the HOLY TRINITY
ADMINISTRATION BOARD, PRINCIPAL KATHLEEN MORAN, ASSISTANT PRINCIPAL
PATRICIA COOPER, and ASSISTANT PRINCIPAL JAMES MULLER all participated and made
the determination to expel INFANT PLAINTIFF for possession of the marijuana pen as well as
another African American/Latino student Minor O.A.

57. INFANT PLAINTIFF was asked by Minor O.A. to hold the vapor pen for him.
PLAINTIFF had her son submit to a drug test, and INFANT PLAINTIFF tested negative for
marijuana as well as all other narcotics. This fact was communicated to DEFENDANTS WALSH,
MORAN AND COOPER.

58. PLAINTIFF JENKINS reached out DEFENDANT WALSH and informed
DEFENDANT WALSH about the differential treatment of INFANT PLAINTIFF and Student O.A.
who are both people of color, compared to white students caught with vapor pens.

59. DEFENDANT WALSH informed PLAINTIFF JENKINS should would look into the
incident, however was never available to speak with PLAINTIFF JENKINS again and communicated

through her Assistant “Anthony” that she was “unable to help” PLAINTIFF JENKINS.

14
60. Upon information and belief, DEFENDANT WALSH never made herself
unavailable to speak with parents of white student when serious issues where at stake such as the
expulsion of a minor student and differential treatment by the ADMINISTRATION OF
DEFENDANT HOLY TRINITY HIGH SCHOOL. But for INFANT PLAINTIFF’s and PLAINTIFF
JENKINS’ color and race as black/A frican American, DEFENDANT WALSH would have met with
PLAINTIFF JENKINS to discuss the expulsion of her son from DEFENDANT HOLY TRINITY
HIGH SCHOOL.

61. DEFENDANTS THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE,
HOLY TRINITY, the HOLY TRINITY ADMINISTRATION BOARD, PRINCIPAL KATHLEEN
MORAN, ASSISTANT PRINCIPAL PATRICIA COOPER, and ASSISTANT PRINCIPAL JAMES
MULLER were on notice that two white students, Minor J.M. and Minor D.R. were involved in
selling marijuana pens on school grounds and actually vaped said pens on school grounds, yet
neither of said Minors were suspended or expelled.

62. | Upon information and belief, the only other student expelled from HOLY TRINITY
for having a vapor pen on his person was another non white student, Minor O.A. who is African
American/Latino.

63. | PLAINTIFF informed DEFENDANTS about the existence of a video of Minor J.M.
vaping a marijuana pen in a class room at DEFENDANT HOLY TRINITY during class. Upon
information and belief Minor J.M., who is white, was not disciplined, nor was he expelled by
DEFENDANTS. Furthermore, DEFENDANTS never requested to view the video of Minor J.M.
vaping or asked for a copy of said video and as such, failed to investigate the incident unlike the

incident with INFANT PLAINTIFF, were DEFENDANTS acted on information that INFANT

15
PLAINTIFF was in possession of a vapor pen. There were never any allegations that INFANT
PLAINTIFF did nothing more than posses the vapor pen. But for INFANT PLAINTIFF’s race and
color as black and African American, INFANT PLAINTIFF would not have been expelled from
DEFENDANT HOLY TRINITY HIGH SCHOOL.

64. Though DEFENDANTS have an appeals procedure for disciplinary decisions,
PLAINTIFF was not provided the opportunity to advocate for INFANT PLAINTIFF prior to
DEFENDANTS making the determination to expel INFANT PLAINTIFF. In fact, PLAINTIFF was
informed at a meeting with DEFENDANT COOPER, which PLAINTIFF was lead to believe being
held to discuss the incident pending any discipline, that DEFENDANTS had already determined to
expel INFANT PLAINTIFF without ANY input from PLAINTIFF or INFANT PLAINTIFF.

65. To PLAINTIFF’s surprise, instead of being given an opportunity to discuss the
situation and/or advocate on INFANT PLAINTIFF’s behalf prior to the administrative decision,
PLAINTIFF JENKINS was merely informed that she could appeal the decision to DEFENDANT
MORAN by written letter within forty-eight (48) hours.

66. | Based on information and belief, parents of white students are afforded the
opportunity to meet with DEFENDANT MORAN, prior to a determination regarding expulsion or
a lengthy suspension of a student at DEFENDANT HOLY TRINITY.

67. On September 21, 2018, PLAINTIFF JENKINS sent a letter to DEFENDANT
MORAN to appeal the Holy Trinity Administrative Board’s decision to dismiss INFANT
PLAINTIFF. In the letter, PLAINTIFF JENKINS acknowledged INFANT PLAINTIFF’s actions,
expressed her resmorse and, further told DEFENDANT MORAN that she would take affirmative

actions to ensure that their would be no repeat incident involving INFANT PLAINTIFF.

16
68. On September 23, 2018, DEFENDANT MORAN replied to PLAINTIFF and stated
in part:

[have read your letter and am very sorry for the pain this incident has caused you and

your family. I, however, am charged with the greater responsibility of protecting and

creating a safe environment for all the children attending Holy Trinity. We have very

strict consequences for anyone who uses and/or distributed drugs/drug

paraphernalia during school or after school. (Emphasis Added.)

The regulations are clearly outlined in our Parent/Student Handbook. Therefore, I

support and will uphold the decision of the Administrative Committee to dismiss[

T].J.

69. INFANT PLAINTIFF was never alleged to have “used” or “distributed” drug
paraphernalia.

70. Notwithstanding the DEFENDANT HOLY TRINITY drug policy, DEFENDANTS
have inequitably enforced said policies, by giving white students less server discipline or no
discipline at all, while imposing harsher discipline on Black and Latino students for the same alleged
infractions. Consequently, the same favorable discretion that was afforded to white students was not
extended to INFANT PLAINTIFF or other Black and Latino students with respect to their behavior.

71. Furthermore, DEFENDANTS were on notice that members of the HOLY TRINITY
football team were selling marijuana pens and vaping on DEFENDANT HOLY TRINITY school
property. On information and belief said football team members are white and were not suspended
or expelled by DEFENDANTS and were not removed from the football team.

72. Prior to being expelled, INFANT PLAINTIFF was suspended for three days by
DEFENDANT Assistant Principal MULLER and DEFENDANT Assistant Principal COOPER after
INFANT PLAINTIFF was found to have a vapor pen on his person. DEFENDANT COOPER

informed PLAINTIFF that INFANT PLAINTIFF could resume class after his three day suspension.

17
73. During the suspension, PLAINTIFF had a scheduled meeting to discuss INFANT
PLAINTIFF with DEFENDANT MORAN. DEFENDANT MORAN cancelled meetings with
PLAINTIFF on at least two occasions and absolutely refused to meet with PLAINTIFF prior to
making the determination to expel INFANT PLAINTIFF.

74. | Upon information and belief, DEFENDANT MORAN routinely met with parents of
white children who were facing serious disciplinary actions prior to making a determination
regarding discipline, however, based on PLAINTIFF and INFANT PLAINTIFF’s race and color, as
black/African American, DEFENDANT MORAN intentionally failed to provide PLAINTIFF the
opportunity to meet and discuss the incident with INFANT PLAINTIFF prior to determining to expel
INFANT PLAINTIFF. But for INFANT PLAINTIFF’s and PLAINTIFF JENKINS’ color and race,
as black/African American, DEFENDANT MORAN would have met with PLAINTIFF JENKINS
prior to making the determination to expel INFANT PLAINTIFF.

75. Though DEFENDANT COOPER informed PLAINTIFF that INFANT PLAINTIFF
could return to school after the three day suspension, when INFANT PLAINTIFF did return,
INFANT PLAINTIFF was removed from his last two periods of class and made to stay in the library.
INFANT PLAINTIFF was removed from class by DEFENDANT COOPER in front of all of
INFANT PLAINTIFF’s classmates, causing him great embarrassment and humiliation. PLAINTIFF
and INFANT PLAINTIFF are unaware of any instances where a white student was removed from
class for no apparent reason and/or removed from class after returning from suspension.
DEFENDANTS never responded to PLAINTIFF’s inquiries as to why her son, INFANT
PLAINTIFF was removed from class in such a manner. Student O.A. who is African

American/Latino was subjected to the exact same treatment by DEFENDANTS when he returned

18
from his three day suspension as well, removed from class and held in the library until the end of the
day. But for INFANT PLAINTIFF’s color and race, as black/African American, INFANT
PLAINTIFF would have been permitted to stay in class after serving his three day suspension and
not summarily removed from the classroom without parental notification.

76. | PLAINTIFF was subjected to unequal terms in contract as PLAINTIFF paid tuition
to DEFENDANTS for INFANT PLAINTIFF to attend DEFENDANT HOLY TRINITY. However,
PLAINTIFF was subjected to differential terms, as INFANT PLAINTIFF was held to a higher
standard then the white students, and subjected to unequal discipline, terms and conditions in order
to maintain his enrollment at HOLY TRINITY.

77. DEFENDANTS ignored PLAINTIFF and refused to remedy the differential treatment
INFANT PLAINTIFF was subjected to when PLAINTIFF JENKINS complained of the alleged
treatment of her son to DEFENDANTS.

78. Asa result of INFANT PLAINTIFF’s wrongful expulsion from DEFENDANT
HOLY TRINITY, INFANT PLAINTIFF missed three weeks of school, which caused him to fall
behind in his school work.

79.  Asadirect and proximate result of said acts, INFANT PLAINTIFF has been deprived
of his rights and freedoms, mentally harmed, to the extent of which he suffered from his loss of
educational opportunity. INFANT PLAINTIFF has been forced to seek and attend a public institution
in lieu of his enrollment at Holy Trinity High School. He has been subjected to humiliation, loss of
dignity, emotional distress, humiliation and embarrassment. PLAINTIFF has incurred incidental

fees/damages, and attorney’s fees.

19
80. Because of INFANT PLAINTIFF’s race and color, he has been subjected to different
and disparate mistreatment as detailed above and has been treated differently than white students in
that INFANT PLAINTIFF has been treated as stated herein because of his race and color.

81. Asaresult of the DEFENDANTS’ discriminatory acts, PLAINTIFF is now
suffering and will continue to suffer irreparable injury and PLAINTIFF is entitled to damages
sustained to date and continuing in excess of three million ($3,000,000.00) dollars as well as punitive
damages, costs and attorney’s fees.

AS FOR A SECOND COUNT
TITLE VI 42 U.S.C. § 2000(d)

Discrimination on the Basis of Race and Color by An Entity Receiving

Federal Financial Assistance

82. | PLAINTIFF repeats and reiterates the allegations set forth in paragraphs 1 through
8 linclusive of this Complaint, with the same force and effect as though herein fully set forth.

83. Title VI prohibits educational institutions receiving Federal financial assistance from
discriminating on the "ground of race, color, or national origin." 42 U.S.C. § 2000(d).

84. DEFENDANT HOLY TRINITY HIGH SCHOOL receives Federal financial
assistance by and through the U.S. Department of Education and federal funds disseminated through
the New York State Department of Education. DEFENDANT HOLY TRINITY HIGH SCHOOL
receives said Federal funding specifically for non-religious student programs via the Elementary and
Secondary Education Act of 1965 (“ESEA”) and as amended via the Every Student Succeed Act of
2015 (ESSA). Upon information and belief, DEFENDANT HOLY TRINITY HIGH SCHOOL also

receives funding by students whose families qualify for Federal financial assistance.

85. DEFENDANTS THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE

20
and HOLY TRINITY DIOCESAN HIGH SCHOOL discriminated against INFANT PLAINTIFF on
the basis of his race and color, black/African American, in terms of unequal and more severe
discipline when said DEFENDANTS expelled INFANT PLAINTIFF from HOLY TRINITY
compared to white students who were permitted to continue as students at HOLY TRINITY and
were not disciplined for the same or greater infractions of said DEFENDANTS’ disciplinary code
regarding marijuana vapor pens.

86. | Upon information and belief, the only other student expelled from HOLY TRINITY
for having a vapor pen on his person was another non white student, Minor O.A. who is African
American/Latino.

87. | PLAINTIFF JENKINS was denied the opportunity to advocate for her son, INFANT
PLAINTIEFF, prior to the decision made by DEFENDANTS to expel INFANT PLAINTIFF, unlike
the parents of similarly situated white parents, based on the race and color, black/African American,
of PLAINTIFF JENKINS and her son.

88. | INFANT PLAINTIFF was subjected to differential treatment by DEFENDANTS
when he was removed from his classroom by DEFENDANT COOPER, during the second to last
period of the school day and made to stay in the library based on his race and color, black/African
American, even though INFANT PLAINTIFF had completed his three day suspension and was
instructed by DEFENDANTS to return to HOLY TRINITY that day. INFANT PLAINTIFF returned
without incident until DEFENDANT COOPER removed PLAINTIFF from the classroom. Upon
information and belief, when white students completed a three day suspension and were informed

to return to HOLY TRINITY they were permitted to complete the school day without removal by

DEFENDANTS and being held in the library.

21
89. DEFENDANTS ignored PLAINTIFF and refused to remedy the differential treatment
INFANT PLAINTIFF was subjected to when PLAINTIFF JENKINS complained of the alleged
treatment of her son to DEFENDANTS.

AS AND FOR A THIRD COUNT
NEW YORK STATE HUMAN RIGHTS LAW, EXECUTIVE LAW ART. 15 -
Discrimination on the Basis of Race and Color

90. | PLAINTIFF repeats and reiterates the allegations set forth in paragraphs 1 through
89 inclusive of this Complaint, with the same force and effect as though herein fully set forth.

91. |NYSHRL, New York Executive Law § 290 declares: “ The legislature hereby finds
and declares that the state has the responsibility to act to assure that every individual within this state
is afforded an equal opportunity to enjoy a full and productive life and that the failure to provide
such equal opportunity, whether because of discrimination, prejudice, intolerance or inadequate
education, training, housing or health care not only threatens the rights and proper privileges of its
inhabitants but menaces the institutions and foundation of a free democratic state and threatens the
peace, order, health, safety and general welfare of the state and its inhabitants. A division in the
executive department is hereby created to encourage programs designed to insure that every
individual shall have an equal opportunity to participate fully in the economic, cultural and
intellectual life of the state; to encourage and promote the development and execution by all persons
within the state of such state programs; to eliminate and prevent discrimination in employment, in
places of public accommodation, resort or amusement, in educational institutions, in public services,
in housing accommodations, in commercial space and in credit transactions and to take other actions

against discrimination as herein provided; and the division established hereunder is hereby given

general jurisdiction and power for such purposes.”

22
92. The above discriminatory pattern and practice based on race and color by
DEFENDANTS, their agents, and employees violates New York State law.

93. DEFENDANTS discriminated against INFANT PLAINTIFF by subjecting
INFANT PLAINTIFF to unequal and significantly more severe discipline based on INFANT
PLAINTIFF’s race as African American, while dispensing little or no discipline to white students
who committed greater offenses than INFANT PLAINTIFF. PLAINTIFFS were also discriminated
against by DEFENDANTS who subjected PLAINTIFFS to differential terms and conditions
regarding INFANT PLAINTIFF maintaining enrollment at DEFENDANT HOLY TRINITY, in
contract related said enrollment by requiring differential behavioral standards of INFANT
PLAINTIFF based on his color and race as black/African American when compared to similarly
situated white students. DEFENDANTS also deprived of INFANT PLAINTIFF of a private
Catholic education based on INFANT PLAINTIFF’s race and color, black/African American.

94. The above discriminatory pattern and practice based on race and color by
DEFENDANTS THE ROMAN CATHOLIC DIOCESE OF ROCKVILLE CENTRE and HOLY
TRINITY, through their agents and employees violates 42 U.S.C. § 1981 as amended by the Civil
Rights Restoration Act of 1991 (Publ. Law No., 102-406).

95. Upon information and belief DEFENDANTS THE ROMAN CATHOLIC
DIOCESE OF ROCKVILLE CENTRE, HOLY TRINITY, the HOLY TRINITY
ADMINISTRATION BOARD, PRINCIPAL KATHLEEN MORAN, ASSISTANT PRINCIPAL
PATRICIA COOPER, and ASSISTANT PRINCIPAL JAMES MULLER all participated and made
the determination to expel INFANT PLAINTIFF for possession of the marijuana pen as well as

another African American/Latino student Minor O.A.

23
96. | Upon information and belief, the only other student expelled from HOLY TRINITY
for having a vapor pen on his person was another non white student, Minor O.A. who is African
American/Latino.

97. | INFANT PLAINTIFF was asked by Minor O.A. to hold the vapor pen for him.
PLAINTIFF had her son submit to a drug tested, and INFANT PLAINTIFF tested negative for
marijuana as well as all other narcotics.

98. Upon information and belief DEFENDANTS THE ROMAN CATHOLIC
DIOCESE OF ROCKVILLE CENTRE, HOLY TRINITY, the HOLY TRINITY
ADMINISTRATION BOARD, PRINCIPAL KATHLEEN MORAN, ASSISTANT PRINCIPAL
PATRICIA COOPER, and ASSISTANT PRINCIPAL JAMES MULLER were on notice that two
white students, Minor J.M. and Minor D.R. were involved in selling marijuana pens on school
grounds and actually vaped said pens on school grounds, yet neither of said Minors were expelled.

99. PLAINTIFF informed DEFENDANTS about a video of Minor J.M. vaping a
marijuana pen in a class room at DEFENDANT HOLY TRINITY during class. Upon information
and belief Minor J.M., who is white, was not disciplined, nor was he expelled by DEFENDANTS.
Furthermore, DEFENDANTS never requested to view the video of Minor J.M. vaping or asked for
a copy of said video and as such, failed to investigate the incident unlike the incident with INFANT
PLAINTIFF, were DEFENDANTS acted on information that INFANT PLAINTIFF was in
possession of a vapor pen.

100. Though DEFENDANTS have an appeals procedure for disciplinary decisions,
PLAINTIFF was not provided the opportunity to advocate for INFANT PLAINTIFF prior to

DEFENDANTS making the determination to expel INFANT PLAINTIFF. In fact, PLAINTIFF was

24
informed at a meeting with DEFENDANT COOPER, which PLAINTIFF was lead to believe being
held to discuss the incident pending any discipline, that DEFENDANTS had already determined to
expel INFANT PLAINTIFF without ANY input from PLAINTIFF or INFANT PLAINTIFF.

101. To PLAINTIFF’s surprise, instead of being given an opportunity to discuss the
situation and/or advocate on INFANT PLAINTIFF’s behalf prior to the administrative decision,
PLAINTIFF JENKINS was merely informed that she could appeal the decision to DEFENDANT
MORAN by written letter within forty-eight (48) hours.

102. Based on information and belief, parents of white students are afforded the
opportunity to meet with DEFENDANT MORAN, prior to a determination regarding expulsion or
a lengthy suspension of a student at DEFENDANT HOLY TRINITY.

103. On September 21, 2018, PLAINTIFF JENKINS sent a letter to DEFENDANT
MORAN to appeal the Holy Trinity Administrative Board’s decision to dismiss INFANT
PLAINTIFF. In the letter, PLAINTIFF JENKINS acknowledged INFANT PLAINTIFF’s actions,
expressed her resmorse and, further told DEFENDANT MORAN that she would take affirmative
actions to ensure that their would be no repeat incident involving INFANT PLAINTIFF.

104. On September 23, 2018, DEFENDANT MORAN replied to PLAINTIFF and stated
in part:

I have read your letter and am very sorry for the pain this incident has caused you and

your family. I, however, am charged with the greater responsibility of protecting and

creating a safe environment for all the children attending Holy Trinity. We have very

strict consequences for anyone who uses and/or distributed drugs/drug

paraphernalia during school or after school. (Emphasis Added.)

The regulations are clearly outlined in our Parent/Student Handbook. Therefore, I

support and will uphold the decision of the Administrative Committee to dismiss[
TI.J.

25
105. INFANT PLAINTIFF was never alleged to have “used” or “distributed” drug
paraphernalia.

106. Notwithstanding the DEFENDANT HOLY TRINITY drug policy, DEFENDANTS
have inequitably enforced said policies, by giving white students less server discipline or no
discipline at all, while imposing harsher discipline on Black and Latino students for the same alleged
infractions. Consequently, the same favorable discretion that was afforded to white students was not
extended to INFANT PLAINTIFF or other Black and Latino students with respect to their behavior.

107. Furthermore, on information and belief, DEFENDANTS were on notice that
members of the HOLY TRINITY football team were selling marijuana pens and vaping on
DEFENDANT HOLY TRINITY school property. On information and belief said football team
members are white and were not suspended or expelled by DEFENDANTS and were not removed
from the football team.

108. Prior to being expelled, INFANT PLAINTIFF was suspended for three days by
DEFENDANT Assistant Principal MULLER and DEFENDANT Assistant Principal COOPER after
INFANT PLAINTIFF was found to have a vapor pen on his person. DEFENDANT COOPER
informed PLAINTIFF that INFANT PLAINTIFF could resume class after his three day suspension.

109. During the suspension, PLAINTIFF had a scheduled meeting to discuss INFANT
PLAINTIFF with DEFENDANT MORAN. DEFENDANT MORAN cancelled meetings with
PLAINTIFF on at least two occasions and absolutely refused to meet with PLAINTIFF prior to
making the determination to expel INFANT PLAINTIFF.

110. Upon information and belief, DEFENDANT MORAN routinely met with parents of

white children who were facing serious disciplinary actions prior to making a determination

26
regarding discipline, however, based on PLAINTIFF and INFANT PLAINTIFF’s race and color, as
black/African American, DEFEDANT MORAN intentionally failed to provide PLAINTIFF the
opportunity to meet and discuss the incident with INFANT PLAINTIFF prior to determining to expel
INFANT PLAINTIFF.

111. Though DEFENDANT COOPER informed PLAINTIFF that INFANT PLAINTIFF
could return to school after the three day suspension, when INFANT PLAINTIFF did return,
INFANT PLAINTIFF was removed from his last two periods of class and made to stay in the library.
INFANT PLAINTIFF was removed from class by DEFENDANT COOPER in front of all of
INFANT PLAINTIFF’s classmates, causing him great embarrassment and humiliation. PLAINTIFF
and INFANT PLAINTIFF are unaware of any instances where a white student was removed from
class for no apparent reason and/or removed from class after returning from suspension.
DEFENDANTS never responded to PLAINTIFF’s inquiries as to why her son, INFANT
PLAINTIFF was removed from class in such a manner.

112. PLAINTIFF was subjected to unequal terms in contract as PLAINTIFF paid tuition
to DEFENDANTS for INFANT PLAINTIFF to attend DEFENDANT HOLY TRINITY. However,
PLAINTIFF was subjected to differential terms, as INFANT PLAINTIFF was held to a higher
standard then the white students, and subjected to unequal discipline, terms and conditions in order
to maintain his enrollment at HOLY TRINITY.

113. DEFENDANTS ignored PLAINTIFF and refused to remedy the differential treatment
INFANT PLAINTIFF was subjected to when PLAINTIFF JENKINS complained of the alleged

treatment of her son to DEFENDANTS.

27
114. As a result of INFANT PLAINTIFF’s wrongful expulsion from DEFENDANT
HOLY TRINITY, INFANT PLAINTIFF missed three weeks of school, which caused him to fall
behind in his school work.

115. Asadirect and proximate result of said acts, INFANT PLAINTIFF has been deprived
of his rights and freedoms, mentally harmed, to the extent of which he suffered from his loss of
educational opportunity. INFANT PLAINTIFF has been forced to seek and attend a public institution
in lieu of his enrollment at Holy Trinity High School. He has been subjected to humiliation, loss of
dignity, emotional distress, humiliation and embarrassment. PLAINTIFF has incurred incidental
fees/damages, and attorney’s fees.

116. Because of INFANT PLAINTIFPF’s race and color, he has been subjected to different
and disparate mistreatment as detailed above and has been treated differently than white students in
that INFANT PLAINTIFF has been treated as stated herein because of his race and color.

117. Asaresult of DEFENDANT’s acts, INFANT PLAINTIFF suffered, and is entitled
to damages sustained to date and continuing in excess of three million ($3,000,000.00) dollars as
well as punitive damages, costs and attorney’s fees.

PRAYER FOR RELIEF

PLAINTIFF requests judgment as follows:

a. First Cause of Action: in excess of three million ($3,000,000.00) dollars as well as

punitive damages, costs and attorney’s fees.

b. Second Cause of Action: in excess of three million ($3,000,000.00) dollars as well

as punitive damages, costs, and attorney’s fees.

c. Third Cause of Action: in excess of three million ($3,000,000.00) dollar as well as

28
punitive;

d. Attorney’s fees and costs, pursuant to 42 U.S.C. §1988 and 42 U.S.C. § 2000e-5(k);

e. A declaratory judgment stating that DEFENDANTS willfully violated PLAINTIFFS’
rights secured by federal and state laws alleged herein;

f. Injunctive relief: an injunction requiring DEFENDANTS to correct all present and
past violations of federal and state law as alleged herein; to enjoin the
DEFENDANTS from continuing to act in violation of federal and state law as alleged
herein; and to order such other injunctive relief as may be appropriate to prevent any
future violations of said federal and state laws; and

g. An Order granting such other legal and equitable relief as the court deems just and

proper.

PLAINTIFF DEMANDS A TRIAL BY JURY

Dated: Hempstead, New York
March 16, 2020

 

Hempstead, New York 11550
(516) 489-6959

29
